Citation Nr: 1615820	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012, and a transcript of that hearing is of record.

When this case was most recently before the Board in July 2015, it was decided in part and remanded in part.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA examination in October 2015.  The examiner stated that the Veteran's puretone test results were invalid because his thresholds were highly inconsistent with observed communication behavior.  Specifically, the examiner noted that the Veteran was able to communicate easily with her while walking down a busy, noisy hallway and while reporting his history and being told the test procedures.  The Veteran's testing responses, however, were consistent with a severe to profound hearing loss that would cause a person to have difficulty hearing even shouted speech.  She further stated that normally, testing responses will not vary significantly when responses occur at accurate organic levels, even when testing sessions are months apart.  However, she noted that the Veteran's responses varied significantly within the same test session.  The examiner concluded that the Veteran's behavioral responses were too inconsistent to allow for an opinion to be rendered.  

However, the examiner did then proceed to state that any hearing loss was not caused by the Veteran's military service.  In this regard, she stated that although the Veteran complained of hearing loss during service, no testing was done at the time, and his complaints appeared to coincide with the presence of ear infections, which may produce a transient hearing loss.  The examiner then referenced a 2006 study by the Institute of Medicine (IOM), which stated that there were insufficient scientific bases to conclude that permanent hearing loss directly attributable to noise exposure would develop long after such exposure.  The IOM panel concluded that based on their understanding of auditory physiology at the time, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner concluded that based on the medical record and the IOM study, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service.  Therefore, she determined, the question of a current type and degree of hearing loss was moot.
 
Subsequent to the October 2015 examination, the Veteran's representative submitted a Written Brief Presentation in March 2016.  He enclosed a medical article whose authors found that even with an apparent recovery of normal hearing after acoustic trauma, there can still be delayed and progressive ear damage and hearing loss over time.

The article was published in The Journal of Neuroscience in November 2009 and was authored by Sharon Kujawa and Charles Liberman of the Department of Otology and Laryngology at Harvard Medical School.  The article states that acoustic exposure that causes moderate, but completely reversible threshold shifts, leaves cochlear sensory cells intact, but causes acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve, which suggests that noise-induced damage to the ear has progressive consequences considerably more widespread than are revealed by conventional threshold testing.  The article, therefore, casts doubt on IOM's 2006 determination, relied on by the October 2015 examiner, that military noise exposure could not result in delayed-onset hearing loss months or years later.

The Board notes that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the October 2015 examiner did not consider the relevant medical literature submitted by the Veteran's representative, the Board has determined that the October 2015 examination and opinion are inadequate for adjudication purposes.  As such, a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this case, to determine the nature and etiology of any hearing loss disability present during the period of the claim.  The Veteran should be advised of the consequences of failing to report for the examination and failing to undergo the examination in a cooperative and forthright manner.  Such consequences may include denial of his claim pursuant to 38 C.F.R. § 3.655 (2015).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the Veteran's pertinent history, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability present during the period of the claim is etiologically related to the Veteran's active service, to include his exposure to noise in service.

In providing his or her opinion, the examiner must consider and discuss the medical article submitted by the Veteran's representative, described more fully above, which suggest the possibility of delayed-onset hearing loss following noise exposure.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




